INITIATIVE PETITION — ACCEPTANCE ON NEXT BUSINESS DAY FOLLOWING HOLIDAY Where signed copies of initiative petitions are to be filed pursuant to 34 O.S. 8 [34-8] (1973), and the 90th day for the filing of such petitions falls on a weekend or holiday, pursuant to 12 O.S. 82 [12-82] (1971) and 25 O.S. 82.1 [25-82.1] and 25 O.S. 82.2 [25-82.2] (1972), the petitions may be filed in the Office of the Secretary of State on the next succeeding day that said office is open for the transaction of business.  The Attorney General is in receipt of your request for an opinion wherein you ask the following question: "If the 90th day of the circulation period of an initiative petition falls on a weekend or holiday, is it the duty of the Secretary of State to accept such petition on the first working day following such weekend or holiday?" Title 34 O.S. 8 [34-8] (1973), provides, in part: "When a citizen or citizens desire to circulate a petition initiating a proposition of any nature, whether to become a statute law or an amendment to the Constitution, or for the purpose of invoking a referendum upon legislative enactments, such citizen or citizens shall, when such petition is prepared, and before the same is circulated or signed by electors, file a true and exact copy of same in the office of the Secretary of State and, within ninety (90) days after such filing of an initiative petition, the signed copies thereof shall be filed with the Secretary of State. . . ." Title 12 O.S. 82 [12-82] (1971), provides: "When the last day for the filing of any pleading or other written instrument in a public office, or the performance of any act required to be performed in such office, falls on a day when such office is not open for public business, the pleading or other written instrument may be filed or the act performed on the next day when the office is open for the performance of public business." Title 25 O.S. 82.1 [25-82.1] and 25 O.S. 82.2 [25-82.2] (1972), provide, respectfully: "The designation and dates of holidays in Oklahoma shall be as follows: Each Sunday, New Year's Day on the 1st day of January, Washington's Birthday on the third Monday in February, Memorial Day on the last Monday in May, Independence Day on the 4th day of July, Labor Day on the first Monday in September, Columbus Day on the second Monday in October, Veterans' Day on the 11th day of November, Thanksgiving Day on the fourth Thursday in November, Christmas on the 25th day of December; and if any of such holidays other than Sunday at any time fall on Sunday, the succeeding Monday shall be a holiday in that year. Any act authorized, required or permitted to be performed on a holiday as designated in this section may be performed on the next succeeding business day and no liability or loss of rights of any kind shall result from such delay.  "The following additional days are designated as holidays: "Jefferson Day on the 13th day of April; Oklahoma Day on the 22nd day of April; Mother's Day on the second Sunday in May; Indian Day on the first Saturday after the full moon in September; Cherokee Strip Day on the 16th day of September; Will Rogers' Day on the 4th day of November; Citizenship Recognition Day on such date as may be fixed by the Governor; Oklahoma Historical Day on the 10th day of October; Senior Citizens' Day on the 9th day of June; each day in which a state election is held throughout the State of Oklahoma; and such other days as may be designated by the President of the United States or the Governor of the State of Oklahoma. Notwithstanding the day designated for Veterans' Day by 25 O.S. 82.1 [25-82.1], any bank, savings and loan association or credit union may observe, the fourth Monday in October as Veterans' Day. Any act authorized, required or permitted to be performed on any holiday as designated in this section may and shall be performed on said day the same as on any business day; provided any state, national or federal reserve bank, building and loan association, credit union, state, federal, county or municipal office may close on any day designated in this section as a holiday, and, upon such bank, building and loan association, credit union, or public office being closed on such day, any act authorized, required or permitted to be performed at or by such bank, building and loan association, credit union, public office or public official may be performed on the next succeeding business day and no liability or loss of rights of any kind shall result from such delay." (Emphasis added.) In an Attorney General's opinion dated October 9, 1959, to the Secretary of State, William W. Christian, the Attorney General construed the effect of 25 O.S. 82.1 [25-82.1] on that portion of 34 O.S. 8 [34-8], that provides for the filing of protests to initiative or referendum petitions "within 10 days" after the required publication of determination of sufficiency. The Secretary of State asked what the last day for such filing was when the 10th day fell on a Sunday. The Attorney General held that 25 O.S. 82.1 [25-82.1] was applicable and that a protest could be filed the following Monday.  It is apparent that the filing of signed copies of initiative petitions as required under 34 O.S. 8 [34-8] (1973), would bring such filing within the purview of 12 O.S. 82 [12-82] (1971) and 25 O.S. 82.1 [25-82.1] and 25 O.S. 82.2 [25-82.2] (1972). In enacting these provisions, the Legislature recognized that certain public and private offices may be closed on days in which needed or required transactions are to be conducted at said offices. The effect of the provisions is to allow additional time to conduct such transactions without being penalized. If the Office of the Secretary of State was closed on a weekend or one of the holidays enumerated in 25 O.S. 82.1 [25-82.1] and 25 O.S. 82.2 [25-82.2], and the 90th day prescribed for the filing of signed copies of initiative petitions fell on such weekend or holiday, you should accept the petitions for filing the next succeeding day that your office is open for the transaction of business.  It is, therefore, the opinion of the Attorney General that your question be answered as follows: Where signed copies of initiative petitions are to be filed pursuant to 34 O.S. 8 [34-8] (1973), and the 90th day for the filing of such petitions falls on a weekend or holiday, pursuant to 12 O.S. 82 [12-82] (1971), and 25 O.S. 82.1 [25-82.1] and 25 O.S. 82.2 [25-82.2] (1972), the petitions may be filed in the Office of the Secretary of State on the next succeeding day that said office is open for the transaction of business. (MIKE D. MARTIN) (ksg)